Exhibit 10.1

SECOND AMENDMENT TO
CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of July 22,
2015, by and among BUFFALO WILD WINGS, INC., a Minnesota corporation
(“Borrower”), the undersigned “Lenders” parties to the Credit Agreement herein
defined, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (in its individual capacity, “Wells Fargo,” and in its
administrative agent capacity for the Lenders, “Administrative Agent”).
Capitalized terms used but not defined in this Amendment have the meanings given
to them in the Credit Agreement.
RECITALS:
WHEREAS, Borrower, Administrative Agent and the “Lenders” referred to therein
are parties to that certain Credit Agreement dated as of February 7, 2013 (as
the same may be amended in writing and in effect from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to make loans and other
financial accommodations available to the Borrower; and
WHEREAS, the Borrower has requested and the Lenders are willing to agree to
certain modifications to the Credit Agreement, all subject and pursuant to the
terms and conditions stated herein;
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.    Definitions. The following definitions in Section 1.1 of the Credit
Agreement are hereby amended by adding the following definitions or, as
applicable, deleting them in their entirety and substituting the following
therefor:
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 
 
 
Revolving Credit Loans
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Floating Rate +
I
Less than or equal to 0.50
0.125%
0.875%
0.875%
II
Greater than or equal to 0.51 and less than or equal to 0.75
0.125%
1.000%
1.00%
III
Greater than or equal to 0.76 and less than or equal to 1.50
0.150%
1.125%
1.125%
IV
Greater than 1.50
0.200%
1.25%
1.25%
 
 
 
 
 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.2(a) for the most recently ended fiscal quarter of the Borrower;
provided that (a) the Applicable Margin shall be based on Pricing Level I until
the first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if

4828-2140-3173.3



--------------------------------------------------------------------------------



the Borrower fails to provide the Officer’s Compliance Certificate within ten
(10) Business Days after the date required by Section 7.2(a) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level IV until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding such Calculation
Date. The Applicable Margin shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or Section
7.2(a) is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) the Revolving Credit Commitments are in effect, or (iii) any
Extension of Credit is outstanding when such inaccuracy is discovered or such
financial statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 9.2 nor
any of their other rights under this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder (and such surviving obligations (to
the extent none exist on the applicable Revolving Credit Maturity Date) shall
for all purposes of this Agreement and the other Loan Documents be considered
contingent indemnification obligations).
“Continuing Directors” means, during any period of 24 consecutive months after
the Closing Date, individuals (i) who were members of the board of directors (or
equivalent governing body) of the Borrower at the beginning of such 24 month
period, or (ii) whose election or nomination for election to the board of
directors (or equivalent governing body) of the Borrower was approved by a vote
of a majority of the then Continuing Directors
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on Schedule 1.1A, as such amount may be modified at any time or
from time to time pursuant to the terms hereof, and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on date of the Second Amendment shall be
$200,000,000.

4828-2140-3173.3    2
US.73367847.01

--------------------------------------------------------------------------------



“Revolving Credit Maturity Date” means the earliest to occur of (a) July 15,
2018, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).
“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of July 22, 2015 by and between the Borrower and Administrative Agent.
“Sweep Arrangement” has the meaning assigned thereto in Section 2.6.
2.    Sweep Arrangement. Section 2.6 is hereby added to the Credit Agreement as
follows:
Section 2.6    Sweep Arrangement. Notwithstanding any provision herein to the
contrary, and while Wells Fargo remains the sole Lender under this Agreement,
Wells Fargo and the Borrower may agree that the Borrower may automatically draw
and repay Revolving Credit Loans (subject to the limitations set forth herein)
pursuant to cash management arrangements between the Borrower and Wells Fargo
(the “Sweep Arrangement”). Principal and interest on Revolving Credit Loans
deemed requested pursuant to the Sweep Arrangement shall be paid pursuant to the
terms and conditions agreed to between the Borrower and the Administrative Agent
(without any deduction, setoff or counterclaim whatsoever). The borrowing and
disbursement provisions set forth in Section 2.2 and any other provision hereof
with respect to the timing or amount of payments on the Revolving Credit Loans
(other than as set forth in Section 2.4(a)) shall not be applicable to Revolving
Credit Loans advanced and prepaid pursuant to the Sweep Arrangement. Unless
sooner paid pursuant to the provisions hereof or the provisions of the Sweep
Arrangement, the principal amount of the Revolving Credit Loans shall be paid in
full, together with accrued interest thereon, on the Revolving Credit Maturity
Date.


3.    Investments. Section 8.3(f) of the Credit Agreement is hereby deleted and
replaced with the following:
(f)    Other Investments made after the Closing Date, provided that the
aggregate amount of such other Investments at any time outstanding does not
exceed $125,000,000.00. In determining the amount of Investments permitted under
this clause (f), loans, advances, bonds, notes, debentures and similar
Investments shall be taken at the principal amount thereof then remaining
unpaid, and stocks, mutual funds, partnership interests and similar Investments
shall be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein) net of any cash distributions in respect
thereof.
4.    Liens. Section 8.5(l) of the Credit Agreement is hereby deleted and
replaced with the following:
(l)    Other Liens securing Indebtedness or other liabilities or obligations,
provided that the aggregate principal amount of Indebtedness or other
liabilities or obligations at any time outstanding secured by Liens described in
this clause (l) at any time does not exceed $100,000,000.00.
5.    Minimum Consolidated EBITDA. Section 8.11(c) of the Credit Agreement is
hereby deleted and replaced with the following:
(c)    Minimum Consolidated EBITDA. As of the last day of any fiscal quarter,
permit Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to be less than
$150,000,000.00.

4828-2140-3173.3    3
US.73367847.01

--------------------------------------------------------------------------------



6.    Schedules. Schedule 1.1A to the Credit Agreement is deleted in its
entirety and replaced with Schedule 1.1A attached to this Amendment.
7.    Revolving Credit Note. In conjunction with the execution and delivery of
this Amendment, Borrower shall execute and deliver a replacement Revolving
Credit Note made payable by Borrower to the order of Wells Fargo Bank, National
Association, in its capacity as a Lender, in the original principal amount of
$200,000,000.00. All references to the “Revolving Credit Note” contained in the
Credit Agreement and/or the Loan Documents shall be deemed to refer to the
Revolving Note delivered in conjunction with this Amendment.
8.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and
effect.
9.    Conditions Precedent. This Amendment shall be effective when the
Administrative Agent shall have received an original hereof duly executed by all
parties, together with each of the following, each in substance and form
acceptable to the Administrative Agent in its sole discretion:
a)    a replacement Revolving Credit Note executed by Borrower in the original
principal amount of $200,000,000.00;
b)    Resolutions of the Borrower authorizing the increase to the Revolving
Credit Commitment;
c)    Officer’s Certificates from the Borrower and each Guarantor; and
d)    such other documents and agreements referenced in or required by this
Amendment, or as otherwise required by the Administrative Agent in its
reasonable discretion.
10.    Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the Representations and Warranties
contained in the Credit Agreement is true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date; and without
limiting the forgoing, represent and warrant that the Credit Agreement, this
Amendment and each of the other Loan Documents constitute the continuing legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, not subject to any existing defense,
counterclaim or right of setoff by the Borrower, and to the extent that any such
defense, counterclaim and/or setoff exists, each of the same are hereby
absolutely and forever waived and released.
11.    Release. Borrower and each of the undersigned Guarantors hereby
absolutely and unconditionally releases and forever discharges Administrative
Agent and each Lender, and each of their respective participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, that either Borrower or such Guarantor
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

4828-2140-3173.3    4
US.73367847.01

--------------------------------------------------------------------------------



12.    Miscellaneous. Except as amended hereby, the Credit Agreement remains in
full force and effect in accordance with its original terms. Signature pages to
this Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]

4828-2140-3173.3    5
US.73367847.01

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


 
BUFFALO WILD WINGS, INC., as the Borrower
 
 
 
By: /s/ Mary J. Twinem
 
Name: Mary J. Twinem
 
Title: Chief Financial Officer
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and Lender
 
 
 
By: /s/ Cynthia S. Goplen
 
Name: Cynthia S. Goplen
 
Title: Senior Vice President




[Signature Page to Second Amendment to Credit Agreement Dated as of July 22,
2015]
US.73367847.01

--------------------------------------------------------------------------------




GUARANTORS' CONSENT, REAFFIRMATION AND GENERAL RELEASE




Each of the undersigned guarantors of all indebtedness of BUFFALO WILD WINGS,
INC. to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lender Parties under the Credit Agreement dated as of February 7, 2013, hereby:
(i) consents to the foregoing Amendment; (ii) reaffirms its obligations under
its respective Guaranty; (iii) reaffirms its waivers of each and every one of
the defenses to such obligations as set forth in its respective Guaranty; (iv)
reaffirms that its obligations under its respective Guaranty are separate and
distinct from the obligations of any other party under said Credit Agreement and
the other Loan Documents described therein; and (v) agrees to join in and be
bound by all of the terms and provisions of the General Release contained in
Paragraph 11 of the Amendment.


 
BUFFALO WILD WINGS INTERNATIONAL, INC., as a Guarantor
 
 
 
By: /s/ Mary J. Twinem
 
Name: Mary J. Twinem
 
Title: Chief Financial Officer
 
 
 
BLAZIN WINGS, INC., as a Guarantor
 
 
 
By: /s/ Mary J. Twinem
 
Name: Mary J. Twinem
 
Title: Chief Financial Officer




[Consent, Reaffirmation and Release of Guarantors --
Second Amendment to Credit Agreement dated as of July 22, 2015]
US.73367847.01

--------------------------------------------------------------------------------




SCHEDULE 1.1A
LENDER COMMITMENT AMOUNTS




Lender        Commitment Amount


Wells Fargo Bank, National Association    $200,000,000.00


 

US.73367847.01